             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:

UNITED STATES,                               )
                                             )
                      Plaintiff,             )
                                             )
              v.                             )         Court No. 20-cv-3902
                                             )
                                             )
WINLAND INTERNATIONAL, INC.,                 )
dba Super Tire, Inc.,                        )
ZHENG “MIRANDA” ZHAO,                        )
KUN “BRUCE” LIU,                             )
LIANG “LEON” YU,                             )
XIN “DEVIN” ZHANG,                           )
SHAOHUI “JASPER” JIA,                        )
QINGHUA “SHIRLEY” SONG,                      )
YU “JOANNA” PENG,                            )
LI “CATHY” CHEN,                             )
DENG “DAVID” YONGQIANG,                      )
XIAOZHEN “JENNY” ZHANG,                      )
JINBING “DAVID” WANG,                        )
DI “TERRY” WANG,                             )
LIN “LEO” ZHANG, and                         )
MINGLIAN “BILL” LI,                          )
                                             )
                      Defendants.            )

                                        COMPLAINT

       Plaintiff, the United States of America, through its undersigned attorneys, hereby brings

this action against WINLAND INTERNATIONAL, INC., dba Super Tire, Inc., ZHENG

“MIRANDA” ZHAO, KUN “BRUCE” LIU, LIANG “LEON” YU, XIN “DEVIN” ZHANG,

SHAOHUI “JASPER” JIA, QINGHUA “SHIRLEY” SONG, YU “JOANNA” PENG, LI

“CATHY” CHEN, DENG “DAVID” YONGQIANG, XIAOZHEN “JENNY” ZHANG, JINBING

“DAVID” WANG,         DI “TERRY” WANG, LIN “LEO” ZHANG, and

MINGLIAN “BILL” LI, jointly and severally, and alleges the following:
       1.      The United States initiates this action on behalf of U.S. Customs and Border

Protection (CBP) to recover (1) penalties in fraud amounting to $20,947,592.97, pursuant to 19

U.S.C. § 1592(c)(1); or alternatively, (2) penalties in gross negligence amounting to

$12,462,459.96, pursuant to 19 U.S.C. § 1592(c)(2); and (3) unpaid duties, taxes and fees in the

amount of $5,627,804.33 under a theory of fraud, or alternatively, in the amount of

$2,169,569.48 under a theory of gross negligence, pursuant to 19 U.S.C. § 1592(d). This

complaint relates to the introduction into U.S. commerce of off-the-road (OTR) tires, passenger

vehicle and light truck (PVLT) tires, and truck and bus tires (collectively, “Subject Tires”) from

the People’s Republic of China (PRC). These entries are identified in Exhibit A (fraud) and

Exhibit B (gross negligence).

                                               Jurisdiction

       2.      This Court possesses exclusive jurisdiction over this matter pursuant to 28 U.S.C.

§ 1582.

                                 Defendants & Related Parties

       3.      WINLAND, dba Super Tire, Inc. was incorporated in the state of Texas in 1997,

with a business address of 723 Buffalo Run, Missouri City, Texas. WINLAND sold tires to

retailers and consumers.

       4.      Defendant ZHENG “MIRANDA” ZHAO (ZHAO) resided in Missouri City,

Texas, and directed and controlled WINLAND’s operations.

          5.   Defendant KUN “BRUCE” LIU (LIU) resided in Sugarland, Texas, and was the

Vice-President of WINLAND.

          6.   Defendant LIANG “LEON” YU (YU) resided in Missouri City, Texas, and was

the office manager of WINLAND.



                                                 2
       7.     Defendant XIN “DEVIN” ZHANG (D. ZHANG) resided in PRC and was an

agent of WINLAND.

       8.     Defendant SHAOHUI “JASPER” JIA (JIA) resided in PRC and was an agent of

WINLAND.

       9.     Defendant QINGHUA “SHIRLEY” SONG (SONG) resided in Jurupa Valley,

California and PRC, and was the president and owner of Qingdao Sinorient International Co.,

Ltd. (QSI).

       10.    Defendant YU “JOANNA” PENG (PENG) resided in PRC and was a

representative of Qingdao Odyking Tyre Co., Ltd. (Odyking).

       11.    Defendant LI “CATHY” CHEN (CHEN) resided in the PRC and was a sales

manager for Qingdao Wangyu Rubber Co., Ltd. (Wangyu Rubber).

       12.    Defendant DENG “DAVID” YONGQIANG (YONGQIANG) resided in PRC and

was an agent of WINLAND.

       13.    Defendant XIAOZHEN “JENNY” ZHANG (J. ZHANG) resided in PRC and was

a representative of Qingdao Sunfulcess Tyre Co., Ltd. (Sunfulcess).

       14.     Defendant JINBING “DAVID” WANG (D. WANG) resided in Cherry Hill, New

Jersey and was an officer of Tire Source Group, Inc. (TSG).

       15.    Defendant DI “TERRY” WANG (T. WANG) resided in PRC and was a sales

manager for Qingdao Black Tire Co., Ltd. (Black Tire).

       16.    Defendant LIN “LEO” ZHANG (L. ZHANG) resided in PRC and was an

associate of defendant D. WANG.

       17.    Defendant MINGLIAN “BILL” LI (LI) resided in PRC and was a representative

of Shandong Haohua Tire Co., Ltd. (Haohua).



                                               3
                                            BACKGROUND

       18.     Companies and individuals that imported merchandise into the United States were

required to pay duties associated with that merchandise, including antidumping duties.

       19.     It was the responsibility of CBP to assess and collect all duties, taxes and fees on

merchandise imported into the United States.

       20.     Every importation of merchandise into the United States, except for articles

specifically exempted by law or regulation, were required to be accompanied by an entry

package for review by CBP. The entry package consisted of Customs Forms (CF) 3461, CF

7501, and required documentation such as commercial invoices, packing lists, bills of lading (air

or ocean shipping information), certificates of origin, and any other documentation required by

CBP or another federal agency with applicable regulatory requirements.

       21.     The importer of record or the importer’s authorized representative could present

the information in the entry package in person or through an electronic database.

       22.     Applicable customs duties, including antidumping duties, are calculated by CBP

by applying the proper duty rate for the specific merchandise to its value as shown on the

commercial invoice and other supporting documentation.

                                  Antidumping Duties on Subject Tires

       23.     Antidumping duties are designed to protect domestic industry from injury when

countries “dump” cheaper foreign merchandise into the commerce of the United States.

Antidumping duties are imposed after a determination has been made by the U.S. Department of

Commerce (Commerce) that a class or kind of foreign merchandise is being sold in the United

States at less than fair market value.




                                                 4
       24.       Antidumping duties are to be paid by the importer at the time of entry in addition

to any other customs duties owed for the merchandise. The payment of antidumping duties by

the importer ensures that foreign suppliers do not gain unfair advantage over U.S. manufacturers.

       25.       Commerce and the U.S. International Trade Commission conducted three

antidumping investigations concerning imports of OTR, PVLT and truck and bus tires from the

PRC to determine if U.S. industry was being materially injured or threatened with material injury

due to the sale of OTR, PVLT and truck and bus tires at less than normal value in the U.S.

market.

       26.       Upon completion of its investigations, Commerce found that Subject Tires were

being, or were likely to be, sold at less than fair market value.

       27.       Firms subject to antidumping investigations were given an opportunity to provide

information related to granting separate rates to individual exporters. Exporters were treated as

respondents in antidumping proceedings because an exporter is the “price discriminator” or the

party in the position to set the price of subject merchandise in the United States. In order to

obtain separate rate status, exporters and manufacturers were required to submit separate rate

applications.

       28.       Firms eligible for a separate rate received a “Combination Rate.” Combination

Rates apply to specific combinations for exporters and one or more manufacturers. The separate

rate will only apply to merchandise that is both exported by the specified exporting firm and

produced by the specified manufacturing firm that supplied the exporter during the period of

investigation.

       29.       Firms not in receipt of a separate, Combination Rate were subject to the “all

others” rate (in this case, the PRC country-wide rate). The PRC country-wide rates were

significantly higher than separate, Combination Rates, and are set forth in this table:
                                                  5
    Type of Tire           Case initiation           Case Number          All Others Rate
    OTR                    02/20/2008                A-570-912            210.48%
    PVLT                   07/21/2014                A-570-016            87.99%
    Truck and Bus          02/25/2016                A-570-040            22.16%

                                  Summary of Fraud Scheme

        30.    From on or about April 30, 2008, through on or about September 14, 2018, and at

various dates in between, defendants introduced, or attempted to introduce, 197 entries of OTR

tires, PVLT tires, and bus and truck tires into the commerce of the United States by false

statements and/or omissions in order to (1) evade payment of antidumping duties, and/or (2)

undervalue the merchandise. These 197 entries (Subject Entries) are identified in Exhibit A.

              False Statements to Avoid Paying Antidumping Duty Combination Rates

        31.    While directing operations at WINLAND, ZHAO and 13 other individual

defendants created or cause to be created, procured or cause to be procured, supplied or caused to

be supplied, false entry documents and other records that concealed the actual exporter and

manufacturer of Subject Tires. These defendants conspired to introduce, and then introduced or

aided the introduction of, Subject Tires into the United States, using falsified entry documents

and records to give the false impression that these tires originated from manufacturers and

exporters with Combination Rates, and were exempt from PRC country-wide duty rates.

        32.    Each defendant’s conduct caused Subject Tires to be introduced into U.S.

commerce, and allowed WINLAND to pay Combination Rates that resulted in the underpayment

of duties.

                                    Undervaluation of Subject Tires

        33.    ZHAO also conspired with the 13 other defendants in respective phases of the

scheme to allow WINLAND to avoid paying additional duties by knowingly and falsely

undervaluing Subject Tires. Each defendant created or caused to be created, procured or caused

                                                 6
to be procured, supplied or caused to be supplied, invoices and entry records that falsely depicted

lower amounts paid by WINLAND for Subject Tires than the amounts actually paid by

WINLAND. Defendants’ conduct caused these false statements and records to be submitted to

CBP, to allow WINLAND to pay fewer duties on Subject Tires than it would have paid if true

invoices and entry records had been submitted.

       34.     Defendants’ conduct caused Subject Tires to be undervalued, which resulted in

WINLAND’s payment of fewer duties, taxes and fees than WINLAND would have paid if the

invoices and entry records were true and accurate.

                               Defendants’ Roles in the Fraud Scheme

       35.     ZHAO owned WINLAND, and for the entirety of the scheme, from 2008 through

2018, directed WINLAND’s operations, controlled WINLAND’s bank accounts, and directed

WINLAND’s employees and agents as they carried out the fraud scheme. Among other things,

ZHAO negotiated and executed agreements with PRC tire manufacturers to obtain falsified

documents that WINLAND used to introduce Subject Tires into U.S. commerce.

       36.     LIU was WINLAND’s Vice-President, and became involved in the fraud scheme

beginning in or around 2016. Among other things, LIU falsified, or caused to be falsified,

WINLAND entry paperwork in order to undervalue and misstate the manufacturers and

exporters of Subject Tires imported by WINLAND.

       37.     YU was WINLAND’s office manager from 2006 to 2014. Among other things,

YU falsified, or caused to be falsified, WINLAND entry paperwork to give the false impression

that WINLAND imported tires which were not subject to PRC country-wide duty rates.

       38.     D. ZHANG worked at a PRC company, Qingdao Rich Glory International

Trading Company, Inc., and was an agent of WINLAND. He began working with other

defendants in this scheme beginning in or around April 2011. Among other things, D. ZHANG
                                                 7
obtained and falsified invoices for WINLAND, for the purpose of allowing WINLAND to claim

that Subject Tires were not subject to PRC country-wide duty rates.

       39.      JIA was an agent of WINLAND, and was active in the fraud conspiracy from in

or around 2009 through in or around 2018. Among other things, JIA supplied to WINLAND, or

caused to be supplied to WINLAND, false documents from PRC tire manufacturers, for the

purpose of allowing WINLAND to create the false impression that it was importing tires that

were not subject to PRC country-wide duty rates.

       40.     SONG operated QSI, a PRC tire manufacturer to which Commerce had granted a

Combination Duty Rate. Among other things, SONG entered into and executed a written

agreement with ZHAO and WINLAND, whereby SONG was paid compensation for allowing

WINLAND to falsely use QSI’s name and pro-forma company documents, for the purpose of

allowing WINLAND to avoid paying PRC country-wide duty rates.

       41.     PENG worked for PRC tire company Odyking, which was subject to the PRC

country-wide duty rate for tires. Among other things, from in or around 2008 through in or

around 2010, PENG sold tires manufactured by Odyking to WINLAND, but falsified

commercial invoices, packing lists and bills of lading for the purpose of allowing WINLAND to

falsely state that the tires it imported were subject to Combination Duty Rates.

       42.     CHEN was the sales manager for Wangyu Rubber, a PRC tire manufacturer, and

sold tires to WINLAND. Among other things, CHEN falsified, or caused to be falsified,

commercial invoices, packing lists and bills of lading to give the false impression that tires which

had been sold by Wangyu Rubber to WINLAND were subject to Combination Duty Rates.

       43.     YONGQIANG was an employee of Maxen Tires Company, Ltd., a PRC tire

manufacturer, and was an agent of WINLAND. Among other things, YONGQIANG falsified, or

caused to be falsified, WINLAND’s CBP entry paperwork so that it (1) falsely understated the
                                                 8
value of tires imported by WINLAND, and (2) falsely stated the true manufacturers and

exporters of tires imported by WINLAND, so that WINLAND could claim the tires were subject

to Combination Duty Rates.

       44.     J. ZHANG worked for Qingdao Sunfulcess Tyre Company, Ltd. (Sunfulcess), a

PRC tire manufacturer subject to PRC country-wide duty rates, that sold tires to WINLAND.

Among other things, J. ZHANG falsified, or caused be falsified, entry records to give the false

impression that the tires imported by WINLAND were subject to Combination Duty Rates.

       45.     D. WANG was the President of TSG and was employed by Rockies Tyre Co.,

Ltd., a PRC tire manufacturer. Among other things, from in our around May 2017 through

August 2018, D. WANG falsified, or caused to be falsified, entry records that falsely

undervalued Subject Tires imported by WINLAND.

       46.     T. WANG was the sales manager for Black Tire, a PRC company that sold tires to

WINLAND. Among other things, T. WANG falsified, or caused to be falsified, entry paperwork

used by WINLAND to misstate the identity of the actual manufacturers and exporters of tires

imported by WINLAND, and to undervalue the merchandise.

       47.     L. ZHANG worked for Rockies Tyre. Among other things, L. ZHANG supplied

or caused to be supplied, created or caused to be created, false, low-value invoices for the

purpose of allowing WINLAND to reduce the amount of duties it paid for Subject Tires it

imported.

       48.     LI was an employee of Haohua, a PRC company. Among other things, LI

supplied to WINLAND, or caused to be supplied to WINLAND, falsified documents for the

purpose of allowing WINLAND to claim that Subject Tires it imported were subject to

Combination Duty Rates.



                                                 9
                                             Subject Entries

       49.     A complete identification of each of the 197 Subject Entries, together with the

defendants who caused each of these entries to be introduced into U.S. commerce, the nature of

the false statement associated with each entry, and the amount of duties and penalties owed on

each entry, are attached to this complaint as Exhibits A, B, and C.

                                    Pre-Penalty and Penalty Notices

       50.     On November 10, 2020, CBP issued pre-penalty notices to all defendants for the

Subject Entries, described Exhibit A.

       51.     CBP received responses from defendants WINLAND, ZHAO, YU, LI, and D.

WANG. After considering the responses, CBP determined that there were violations of 19 U.S.C.

§ 1592(a) by defendants WINLAND, ZHAO, YU, LI and D. WANG for which a penalty should

be issued.

       52.     CBP did not receive responses to the November 10, 2020, pre-penalty notices

from any of the other defendants.

       53.     On November 25, 2020, CBP issued penalty notices to all defendants for the

Subject Entries described in Exhibits A, B & C.

       54.     None of the defendants paid any of the penalties owed. Accordingly, CBP has

exhausted all administrative remedies.

                                           Statute of Limitations

       55.     This action is timely pursuant to 19 U.S.C. § 1621. The government discovered

the fraud on or after December 14, 2015.




                                                10
                                                 COUNTS

       56.     For Counts 1 through 20, the allegations contained in paragraphs 1 through 49,

and further described in Exhibits A, B, and C, are restated and incorporated by reference.

                         COUNT 1: WINLAND, ZHAO, YU and PENG (4B)

       57.     The acts described in Exhibit C, paragraphs 1-3, were committed as a result of

fraud by WINLAND, ZHAO, YU and PENG, in violation of 19 U.S.C. § 1592(a)(1)(A) & (B).

       58.     By reason of this fraud, pursuant to 19 U.S.C. §§ 1592(d) and 1592(c)(1),

WINLAND, ZHAO, YU and PENG are jointly and severally liable for a duty demand in the

amount of $347,155.68 and for a penalty in the amount of $756,235.18. The penalty is equal to

the domestic value of the entries listed in the table in Exhibit C, paragraph 3, and further detailed

in Exhibits A and C.

                             COUNT 2: WINLAND, ZHAO, and YU (4D)

       59.     The acts described in Exhibit C, paragraphs 4-5, were committed as a result of

fraud by WINLAND, ZHAO, and YU, in violation of 19 U.S.C. § 1592(a)(1)(A) & (B).

       60.     By reason of this fraud, pursuant to 19 U.S.C. §§ 1592(d) and 1592(c)(1),

WINLAND, ZHAO, and YU are jointly and severally liable for a duty demand in the amount of

$19,092.14, and for a penalty in the amount of $476,760.20. The penalty is equal to the

domestic value of the entries listed in the table in Exhibit C, paragraph 5, and further detailed in

Exhibits A and C.

                         COUNT 3: WINLAND, ZHAO and D. ZHANG (4A)

       61.     The acts described in Exhibit C, paragraphs 6-7, were committed as a result of

fraud by WINLAND, ZHAO and D. ZHANG, in violation of 19 U.S.C. § 1592(a)(1)(A) & (B).

       62.     By reason of this fraud, pursuant to 19 U.S.C. §§ 1592(d) and 1592(c)(1),

WINLAND, ZHAO and D. ZHANG are jointly and severally liable for a duty demand in the
                                                 11
amount of $664,675.27 and a penalty in the amount of $1,314,221.52. The penalty is equal to

the domestic value of the entries listed in the table in Exhibit C, paragraph 7, and further detailed

in Exhibits A and C.

          COUNTS 4 and 5: WINLAND, ZHAO, D. ZHANG, SONG, JIA and CHEN (3)

                                                 COUNT 4

       63.     The acts described in Exhibit C, paragraphs 8-9, were committed as a result of

fraud by WINLAND, ZHAO, D. ZHANG, SONG, JIA and CHEN, in violation of 19 U.S.C.                    §

1592(a)(1)(A) & (B).

       64.     By reason of this fraud, pursuant to 19 U.S.C. §§ 1592(d) and 1592(c)(1),

WINLAND, ZHAO, D. ZHANG, SONG, JIA and CHEN are jointly and severally liable for a

duty demand in the amount of $1,828,560 and a penalty in the amount of $4,923,566.22. The

penalty is equal to the domestic value of the entries listed in the table in Exhibit C, paragraph 9,

and further detailed in Exhibits A and C.

                                                 COUNT 5

       65.     Alternatively, the acts described in Exhibit C, paragraphs 8-9, were committed as

the result of gross negligence by WINLAND, ZHAO, D. ZHANG, SONG, JIA and CHEN in

violation of 19 U.S.C. § 1592(a)(1)(A) & (B).

       66.     By reason of these grossly negligent violations, pursuant to 19 U.S.C. §§ 1592(d)

and 1592(c)(2), WINLAND, ZHAO, D. ZHANG, SONG, JIA and CHEN are jointly and

severally liable for a duty demand in the amount of $105,747.35 and penalty in the amount of

$959,058.20. The penalty is equal to four times the duties, taxes and fees of the entries listed in

the table in Exhibit C, paragraph 9, dated after 2015, or $239,764.55, of which the United States

was deprived or potentially deprived.



                                                 12
                      COUNT 6: WINLAND, ZHAO, YU and D. ZHANG (4C)

       67.     The acts described in Exhibit C, paragraphs 10-11, were committed as a result of

fraud by WINLAND, ZHAO, YU and D. ZHANG, in violation of 19 U.S.C. § 1592(a)(1)(A) &

(B).

       68.     By reason of this fraud, pursuant to 19 U.S.C. §§ 1592(d) and 1592(c)(1),

WINLAND, ZHAO, YU and D. ZHANG are jointly and severally liable for a duty demand in

the amount of $534,972.16 and a penalty in the amount of $1,077,338.82. The penalty is equal

to the domestic value of the entries listed in the table in Exhibit C, paragraph 11, and further

detailed in Exhibits A and C.

                  COUNTS 7 AND 8: WINLAND, ZHAO and YONGQIANG (4F)

                                                 COUNT 7

       69.     The acts described in Exhibit C, paragraphs 12-14, were committed as a result of

fraud by WINLAND, ZHAO and YONGQIANG, in violation of 19 U.S.C. § 1592(a)(1)(A) &

(B).

       70.     By reason of this fraud, pursuant to 19 U.S.C. §§ 1592(d) and 1592(c)(1),

WINLAND, ZHAO and YONGQIANG are jointly and severally liable for a duty demands in the

amount of $892,590.59 and a penalty in the amount of $2,780,941.49. The penalty is equal to

the domestic value of the entries listed in the table in Exhibit C, paragraph 14, and further

detailed in Exhibits A and C.

                                                 COUNT 8

       71.     Alternatively, the acts described in Exhibit C, paragraphs 12-14, were committed

as the result of gross negligence by WINLAND, ZHAO and YONGQIANG in violation of 19

U.S.C. § 1592(a)(1)(A) & (B).



                                                 13
       72.     By reason of these grossly negligent violations, pursuant to 19 U.S.C. §§ 1592(d)

and 1592(c)(2), WINLAND, ZHAO and YONGQIANG are jointly and severally liable for a

duty demand in the amount of $892,590.59 and a penalty in the amount of $2,780,941.49. The

penalty is equal to the domestic value of the entries listed in the table in Exhibit C, paragraph 14,

and further detailed in Exhibit A, an amount that is less than four times the duties, taxes and fees,

or $892,590.59, of which the United States was deprived.

             COUNTS 9 AND 10: WINLAND, ZHAO, D. ZHANG and T. WANG (4H)

                                                 COUNT 9

       73.     The acts described in Exhibit C, paragraphs 15-17, were committed as a result of

fraud by WINLAND, ZHAO, D. ZHANG and T. WANG in violation of 19 U.S.C.

§ 1592(a)(1)(A) & (B).

       74.     By reason of this fraud, pursuant to 19 U.S.C. §§ 1592(d) and 1592(c)(1),

WINLAND, ZHAO, D. ZHANG and T. WANG are jointly and severally liable for a duty

demand in the amount of $677,653.64 and a penalty in the amount of $2,649,535.56. The

penalty is equal to the domestic value of the entries listed in the table in Exhibit C, paragraph 17,

and further detailed in Exhibits A and C.

                                                COUNT 10

       75.     Alternatively, the acts described in Exhibit C, paragraphs 15-17, were committed

as the result of gross negligence by WINLAND, ZHAO, D. ZHANG and T. WANG in violation

of 19 U.S.C. § 1592(a)(1)(A) & (B).

       76.     By reason of these grossly negligent violations, pursuant to 19 U.S.C. §§ 1592(d)

and 1592(c)(2), WINLAND, ZHAO, D. ZHANG and T. WANG are jointly and severally liable

for a duty demand in the amount of $506,335.36 and a penalty in the amount of $2,025,341.44.



                                                 14
The penalty is equal to four times the duties, taxes and fees of entries listed in the table in Exhibit

C, paragraph 17, dated after 2015, or $506,335.36, of which the United States was deprived.

                     COUNTS 11 AND 12: WINLAND, ZHAO and T. WANG (2)

                                                 COUNT 11

       77.     The acts described in Exhibit C, paragraphs 18-20, were committed as a result of

fraud by WINLAND, ZHAO and T. WANG in violation of 19 U.S.C. § 1592(a)(1)(A) & (B).

       78.     By reason of this fraud, pursuant to 19 U.S.C. §§ 1592(d) and 1592(c)(1),

WINLAND, ZHAO and T. WANG are jointly and severally liable for a duty demand in the

amount of $235,040.61 and a penalty in the amount of $641,486.86. The penalty is equal to the

domestic value of the entries listed in the table in Exhibit C, paragraph 20, and further detailed in

Exhibits A and C.

                                                 COUNT 12

       79.     Alternatively, the acts described in Exhibit C, paragraphs 18-20, were committed

as the result of gross negligence by WINLAND, ZHAO and T. WANG in violation of 19 U.S.C.

§ 1592(a)(1)(A) & (B).

       80.     By reason of these grossly negligent violations, pursuant to 19 U.S.C. §§ 1592(d)

and 1592(c)(2), WINLAND, ZHAO and T. WANG are jointly and severally liable for a duty

demand in the amount of $235,040.61 and a penalty in the amount of $641,486.86. The penalty

is equal to the domestic value of the entries listed in Exhibit C, paragraph 20, and further detailed

in Exhibit A, an amount that is less than four times the duties, taxes and fees, or $235,040.61, of

which the United States was deprived.




                                                  15
               COUNTS 13 AND 14: WINLAND, ZHAO, LIU, JIA AND T. WANG (1)

                                                 COUNT 13

         81.   The acts described in Exhibit C, paragraphs 21-23, were committed as a result of

fraud by WINLAND, ZHAO, LIU, JIA and T. WANG in violation of 19 U.S.C. § 1592(a)(1)(A)

& (B).

         82.   By reason of this fraud, pursuant to 19 U.S.C. §§ 1592(d) and 1592(c)(1),

WINLAND, ZHAO, LIU, JIA and T. WANG are jointly and severally liable for a duty demand in

the amount of $200,105.60 and a penalty in the amount of $3,008,375.20. The penalty is equal

to the domestic value of the entries listed in the table in Exhibit C, paragraph 23, and further

detailed in Exhibits A and C.

                                                 COUNT 14

         83.   Alternatively, the acts described in Exhibit C, paragraphs 21-23, were committed

as the result of gross negligence by WINLAND, ZHAO, LIU, JIA and T. WANG in violation of

19 U.S.C. § 1592(a)(1)(A) & (B).

         84.   By reason of these grossly negligent violations, pursuant to 19 U.S.C. §§ 1592(d)

and 1592(c)(2), WINLAND, ZHAO, LIU, JIA and T. WANG are jointly and severally liable for a

duty demand in the amount of $200,105.60 and a penalty in the amount of $837,363.40. The

penalty is equal to four times the duties, taxes and fees of the entries listed in the table in Exhibit

C, paragraph 23, or $209,340.85, of which the United States was deprived or potentially

deprived.




                                                  16
                COUNTS 15 AND 16: WINLAND, ZHAO, LIU and J. ZHANG (4G)

                                                COUNT 15

       85.     The acts described in Exhibit C, paragraphs 24-26, were committed as a result of

fraud by WINLAND, ZHAO, LIU and J. ZHANG in violation of 19 U.S.C. § 1592(a)(1)(A) &

(B).

       86.     By reason of this fraud, pursuant to 19 U.S.C. §§ 1592(d) and 1592(c)(1),

WINLAND, ZHAO, LIU and J. ZHANG are jointly and severally liable for a duty demand in the

amount of $228,382.53 and a penalty in the amount of $2,468,944.85. The penalty is equal to

the domestic value of the entries listed in the table in Exhibit C, paragraph 26, and further

detailed in Exhibit A.

                                                COUNT 16

       87.     Alternatively, the acts described in Exhibit C, paragraphs 24-26, were committed

as the result of gross negligence by WINLAND, ZHAO, LIU and J. ZHANG in violation of 19

U.S.C. § 1592(a)(1)(A) & (B).

       88.     By reason of these grossly negligent violations, pursuant to 19 U.S.C. §§ 1592(d)

and 1592(c)(2), WINLAND, ZHAO, LIU and J. ZHANG are jointly and severally liable for a

duty demand in the amount of $199,030.36 and a penalty in the amount of $2,468,944.85. The

penalty is equal to the domestic value of the entries listed in the table in Exhibit C, paragraph 26,

dated after 2015, and further detailed in Exhibit A, an amount that is less than four times the

duties, taxes and fees, or $743,968.08, of which the United States was deprived or potentially

deprived.




                                                 17
       COUNTS 17 AND 18: WINLAND, ZHAO, LIU, L. ZHANG and D. WANG (5)

                                                COUNT 17

       89.     The acts described in Exhibit C, paragraphs 27-29, were committed as a result of

fraud by WINLAND, ZHAO, LIU, L. ZHANG and D. WANG in violation of 19 U.S.C.

§ 1592(a)(1)(A) & (B).

       90.     By reason of this fraud, pursuant to 19 U.S.C. § 1592(c)(1), WINLAND, ZHAO,

LIU, L. ZHANG and D. WANG are jointly and severally liable for a penalty in the amount of

$320,738.58. The penalty is equal to the domestic value of the entries listed in the table in

Exhibit C, paragraph 29, and further detailed in Exhibit A.

                                                COUNT 18

       91.     Alternatively, the acts described in Exhibit C, paragraphs 27-29, were committed

as the result of gross negligence by WINLAND, ZHAO, LIU, L. ZHANG and D. WANG in

violation of 19 U.S.C. § 1592(a)(1)(A) & (B).

       92.     By reason of these grossly negligent violations, pursuant to 19 U.S.C. §

1592(c)(2), WINLAND, ZHAO, LIU, L. ZHANG and D. WANG are jointly and severally liable

for a penalty in the amount of $320,738.58. The penalty is equal to the domestic value of the

entries listed in Exhibit C, paragraph 29, and further detailed in Exhibit A, an amount that is less

than four times the duties, taxes and fees, or $103,827.58, of which the United States was

potentially deprived.

                        COUNTS 19 AND 20: WINLAND, ZHAO and LI (4E)

                                                COUNT 19

       93.     The acts described in Exhibit C, paragraphs 30-31, were committed as a result of

fraud by WINLAND, ZHAO and LI in violation of 19 U.S.C. § 1592(a)(1)(A) & (B).



                                                 18
        94.       By reason of this fraud, pursuant to 19 U.S.C. § 1592(c)(1), WINLAND, ZHAO

and LI are jointly and severally liable for a penalty in the amount of $529,448.89. The penalty is

equal to the domestic value of the entries listed in Exhibit C, paragraph 31, and further detailed

in Exhibit A.

                                                 COUNT 20

        95.       Alternatively, the acts described in Exhibit C, paragraphs 30-31, were committed

as the result of gross negligence by WINLAND, ZHAO, and LI in violation of 19 U.S.C.

§ 1592(a)(1)(A) & (B).

        96.       By reason of these grossly negligent violations, pursuant to 19 U.S.C. §

1592(c)(2), WINLAND, ZHAO, and LI are jointly and severally liable for a penalty in the

amount of $69,465.14. The penalty is equal to the domestic value of the entries listed in Exhibit

C, paragraph 31, dated after 2015, and further detailed in Exhibit A, an amount that is less than

four times the duties, taxes and fees, or $19,823.68, of which the United States was potentially

deprived.

                                      PRAYER FOR RELIEF

        WHEREFORE, the United States respectfully requests that:

        1. the Court enter judgment against WINLAND, ZHAO, YU and PENG, jointly and

severally, for:

        Count 1: violations of section 1592(a)(1)(A) & (B), at a culpability level of fraud, in the

amount of $347,155.68 for duties owed, and for a penalty in the amount of $756,235.18, plus

such other relief as may be just and appropriate; and,

        2. the Court enter judgment against WINLAND, ZHAO, and YU, jointly and severally,

for:



                                                  19
        Count 2: violations of section 1592(a)(1)(A) & (B) at a culpability level of fraud, in the

amount of $19,092.14 for duties owed, and for a penalty in the amount of $476,760.20, plus such

other relief as may be just and appropriate; and,

        3. the Court enter judgment against WINLAND, ZHAO, and D. ZHANG, jointly and

severally, for:

        Count 3: violations of section 1592(a)(1)(A) & (B) at a culpability level of fraud, in the

amount of $664,675.27 for duties owed, and a for penalty in the amount of $1,314,221.52, plus

such other relief as may be just and appropriate; and,

        4. the Court enter judgment against WINLAND, ZHAO, D. ZHANG, SONG, JIA and

CHEN, jointly and severally, for:

        Count 4: violations of section 1592(a)(1)(A) & (B) at a culpability level of fraud, in the

amount of $1,828,560 for duties owed, and for a penalty in the amount of $4,923,566.22, plus

such other relief as may be just and appropriate; or alternatively,

        Count 5: grossly negligent violations of section 1592(a)(1)(A), in the amount of

$105,747.35 for duties owed, and penalty in the amount of $959,058.20, plus such other relief as

may be just and appropriate; and,

        5. the Court enter judgment against WINLAND, ZHAO, YU and D. ZHANG, jointly and

severally, for:

        Count 6: violations of section 1592(a)(1)(A) & (B) at a culpability level of fraud, in the

amount of $534,972.16 for duties owed, and a penalty in the amount of $1,077,338.82, plus such

other relief as may be just and appropriate; and,

        6. the Court enter judgment against WINLAND, ZHAO, and YONGQIANG, jointly and

severally, for:



                                                 20
        Count 7: violations of section 1592(a)(1)(A) & (B) at a culpability level of fraud, in the

amount of $892,590.59 for duties owed, and a penalty in the amount of $2,780,941.49, plus such

other relief as may be just and appropriate; or alternatively,

        Count 8: grossly negligent violations of section 1592(a)(1)(A), in the amount of

$892,590.59 for duties owed, and a penalty in the amount of $2,780,941.49, plus such other

relief as may be just and appropriate; and,

        7. the Court enter judgment against WINLAND, ZHAO, D. ZHANG and T. WANG,

jointly and severally, for:

        Count 9: violations of section 1592(a)(1)(A) & (B) at a culpability level of fraud, in the

amount of $677,653.64 for duties owed, and a penalty in the amount of $2,649,535.56, plus such

other relief as may be just and appropriate; or alternatively,

        Count 10: grossly negligent violations of section 1592(a)(1)(A), in the amount of

$506,335.36 for duties owed, and a penalty in the amount of $2,025,341.44, plus such other

relief as may be just and appropriate; and,

        8. the Court enter judgment against WINLAND, ZHAO, and T. WANG, jointly and

severally, for:

        Count 11: violations of section 1592(a)(1)(A) & (B) at a culpability level of fraud, in the

amount of $235,040.61 for duties owed, and a penalty in the amount of $641,486.86, plus such

other relief as may be just and appropriate; or alternatively,

        Count 12: grossly negligent violations of section 1592(a)(1)(A), in the amount of

$235,040.61 for duties owed, and a penalty in the amount of $641,486.86, plus such other relief

as may be just and appropriate; and,

        9. the Court enter judgment against WINLAND, ZHAO, LIU, JIA, and T. WANG, jointly

and severally, for:
                                                 21
        Count 13: violations of section 1592(a)(1)(A) & (B) at a culpability level of fraud, in the

amount of $200,105.60 for duties owed, and a penalty in the amount of $3,008,375.20, plus such

other relief as may be just and appropriate; or alternatively,

        Count 14: grossly negligent violations of section 1592(a)(1)(A), in the amount of

$200,105.60 for duties owed, and a penalty in the amount of $837,363.40, plus such other relief

as may be just and appropriate; and,

        10. the Court enter judgment against WINLAND, ZHAO, LIU, and J. ZHANG, jointly

and severally, for:

        Count 15: violations of section 1592(a)(1)(A) & (B) at a culpability level of fraud, in the

amount of $228,382.53 for duties owed, and a penalty in the amount of $2,468,944.85, plus such

other relief as may be just and appropriate; or alternatively,

        Count 16: grossly negligent violations of section 1592(a)(1)(A), in the amount of

$199,030.36 for duties owed, and a penalty in the amount of $2,468,944.85, plus such other

relief as may be just and appropriate; and,

        11. the Court enter judgment against WINLAND, ZHAO, LIU, L. ZHANG and D.

WANG, jointly and severally, for:

        Count 17: violations of section 1592(a)(1)(A) & (B) at a culpability level of fraud, for a

penalty in the amount of $320,738.58, plus such other relief as may be just and appropriate; or

alternatively,

        Count 18: grossly negligent violations of section 1592(a)(1)(A), for a penalty in the

amount of $320,738.58, plus such other relief as may be just and appropriate; and,

        12. the Court enter judgment against WINLAND, ZHAO, and LI, jointly and severally,

for:



                                                 22
        Count 19: violations of section 1592(a)(1)(A) & (B) at a culpability level of fraud, for a

penalty in the amount of $529,448.89, plus such other relief as may be just and appropriate; or

alternatively,

        Count 20: grossly negligent violations of section 1592(a)(1)(A), for a penalty in the

amount of $69,465.14, plus such other relief as may be just and appropriate.

                                                     Respectfully submitted,

                                                     JEFFERY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director

                                                     /s/ Patricia M. McCarthy
                                                     PATRICIA M. MCCARTHY
                                                     Assistant Director

                                                     /s/ William Kanellis
                                                     WILLIAM KANELLIS
OF COUNSEL:                                          U.S. Department of Justice
KAREN HIYAMA                                         Civil Division
Senior Attorney                                      Commercial Litigation Branch
U.S. Customs and Border Protection                   1100 L Street, NW, Suite 10000
Office of the Assistant Chief Counsel                Washington, D.C. 20009
211 West Fort Street, Suite 1150                     (202) 598-5243
Detroit, MI 48226
                                                     Attorneys for Plaintiff

Dated: December 11, 2020




                                                23
